DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 
 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

     Applicant’s amendments / submissions, filed 12/09/2020, 12/15/2020 and 12/18/2020 have been entered.  

2.  Claims 8 and 9 are pending.
   
     Claims 1-7 have been canceled previously.

3. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 12/09/2020 and 12/15/2020. 

    The rejections of record can be found in the previous Office Actions, mailed 05/27/2020 and 10/09/2020.

4. Applicant’s Supplement IDS filed 12/09/2020 has been entered and considered.

5.   35 USC § 112(f) or 112 (pre-AIA ), Sixth Paragraph

     The following is a quotation of 35 U.S.C. 112(f):
     (F)  ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a 
            combination may be expressed as a means or step for performing a specified function 
            without the recital of structure, material, or acts in support thereof, and such claim shall 
            be construed to cover the corresponding structure, material, or acts described in the 
            specification and equivalents thereof.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), sixth paragraph:

     An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


     (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
     (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
     (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

     Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
     Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

     Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

     The following claim limitations have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a non-structural limitation means for binding human C5 protein, which couples functional language without reciting sufficient structure to achieve the function.  
     Furthermore, the non-structural term is not preceded by a structural modifier.  
     
    Therefore, “means for binding human C5 protein” has been interpreted as any means for binding human C5 protein” in light of the specification for the purpose of examination.

     It is noted that there is not a rejection under 35 U.S.C., 6th paragraph. 

6. Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     A)  Upon reconsideration of applicant’s arguments in conjunction with 35 U.S.C. §§112, 6th paragraph and MPEP 2181, filed 12/09/2020,
      the previous rejection of claim 9 has been withdrawn. 

      B)  Claims 8-9 are indefinite in the recitation of “wherein numbering is according to the EU index in Kabat et al.” in that “Kabat et al.” appears to indicate a reference or some other source in the absence of providing such information. 



     Applicant is invited to amend the claims to customary language that reflects the EU numbering index of Kabat.

     C)  Applicant is reminded that the amendment must point to a basis in the specification so as not to add any new matter.  See MPEP 714.02 and 2163.06

7.  Upon reconsideration of applicant’s arguments and 35 U.S.C. § 6th paragraph and MPEP 2181, filed 12/09/2020,
     the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter has been withdrawn. 

8. This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    Claim 8 is drawn to a method of treating a patient by administering “an anti-C5 antibody with an Fc domain, the improvement comprising said Fc domain comprising amino acid substitutions …”  encompassing various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

    Claim 9 is drawn to a method of treating a patient by administering an anti-C5 antibody comprising means for binding human C5 protein and an Fc domain comprising amino acid substitutions … encompassing various specificities, epitopes and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Applicant’s arguments, filed 12/09/2020, and corrected Dahiyat Declaration have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     In contrast to applicant’s arguments including certain legal / MPEP citations, the Two Part Means-Plus-Function Analysis, Those of Skill in the Art Understand the Structure of 5G1.1. Antibodies, Exhibits A-O and Dajouat’s Declaration,
     including relying upon identifying the function of the claim limitation (binding to human C5) and identifying the structure in the specification for that function (5G1.1 antibody; page 15 of the specification) to assert sufficient structure for means for binding to human C5,
     including relying upon scientific articles, including a Exhibits A- D as well as Wang (cited in double patenting rejection),
     and the Dahiyat declaration stating: As a person of skill in the art, I also recognized that 5G1.1 refer to specific antibodies that bind the human C5 protein, including eculizumab,
     such that those of skill in the art understand the structure of anti-C5 antibodies such as 5G1.1;

      including arguing that applicant is not claiming a genus of anti-C5 antibodies by asserting that the Jepson makes it clear that the Jepson format makes it clear that the anti-C5 antibody with an Fc domain is conventional and claiming the improvement of incorporating two particular amino acid substitutions into the Fc domain of a conventional anti-C5 antibody to result in a novel and non-obviousness invention,
    including the reliance of certain legal citations and 37 C.F.R 1.735(e) to recite elements of the claimed invention that are conventional or known in the art,
     including reliance upon Exhibits A-O and asserting providing a presentative (intended “representative” ???) number of species or structural members of the genus for the importation of two amino acid substitution into well-known anti-C5 antibodies;
     the following is noted.

     The following reiterates and addresses applicant’s previous and current arguments.

     Applicant’s arguments, filed 08/27/2020 and 12/09/2020 and corrected Dahiyat Declaration, have been fully considered but have not been convincing for the reasons of record / addressed herein.

      Applicant’s arguments that the proper written description analysis of a means-plus-function claims leads to a conclusion that the statutory requirements of 111, 6th paragraph have been met ignores the guidance of addressing the written description set forth in MPEP 2181 and written description analysis as applied to the current claims, including the means-plus-function and Jepson claims.     
         
     Applicant remarks acknowledge the written description must clearly allow person of ordinary skill in the art to recognized that invention invented what is claimed, based on the test as to whether the disclosure conveys to those skill in the art that the invention had possession of the claimed subject matter as of the filing date, based upon an objective inquiry of the four corners of the specification, can rely on information that is well known in the art

     The relevant test for whether or not the written description requirement under 35 USC 112 is met in Means-Plus-Function type claims is set forth at MPEP 2181. 

     The invocation of 35 U.S.C. 112(f) does not exempt an application from compliance with 35 U.S.C. 112(a).
     The sixth paragraph of section 112 cannot be read as creating an exception to the description requirement of the first paragraph.
      Means-plus-function language can be used in the claims, but the claims must still accurately define the invention. 
      See MPEP 2181, II(A).

      An inadequate disclosure may give rise to a failure to satisfy the written description and enablement requirements of section 112(a) for a mean-plus-function limitation.  
       See MPEP 2181, IV.

     “The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.” 
     In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. 
     But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
     Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).
     See MPEP 2181, IV.

       In considering whether there is 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date. 
      See MPEP 2181, IV.

      Applicant’s previous / current arguments including reliance upon legal standards applicable to Jepson claims, including 37 C.F.R. 1.735(e), Streck, Pentect, Artiad, Boston and, Falko reliance on “well-known” or “conventional” to support written description and Exhibits A-J, means-plus-function format of 112(f), including Atmel and identifying a corresponding structure in the specification for that function, via the anti-C5 antibody 5G1.1 antibody have been fully considered but have not been found convincing essentially for the reasons of record as they apply to the current claims.

     In contrast to applicant’s arguments that one of skill in the art would recognized applicant had possession of the claimed improvement / Jepson format (the incorporation of the Fc domain variant into convention antibodies such as anti-C5 antibodies),
     that applicant is not claiming a genus of anti-C5 antibodies as the Jepson format makes it clear that the anti-C5 antibody with an Fc domain is conventional and applicant claim the improvement of incorporating two particular amino acid substitutions into the Fc domain of a conventional anti-C5 antibody to result in a novel and non-obvious invention,
     including reliance upon legal standards applicable to Jepson claims, including Streck, Pentect, Falco reliance on “well-known” or “conventional” to support written description and Exhibits A-J, means-plus-function format of 112(f), including Atmel and identifying a corresponding structure in the specification for that function, via the anti-C5 antibody 5G1.1 antibody,
     and reliance upon articles and patent filings that show anti-C5 antibodies existed prior to the filing date, including Exhibits A-J to show that a person of skill in the art would recognize that applicant have described importation of two amino acids substitutions into conventional anti-C5 antibodies; 
     the following has been noted.

     The recitation of the Jepson format and means-plus-function format do not limit compliance with 112 written description.

    Here, applicant’s claim formats indicate that certain things fall in the scope of known OR conventional OR fall in the scope of means-plus-function.



     Applicant's reliance on anti-C5 antibodies based the disclosure of the 5G1.1 anti-C5 antibody in the specification and the reliance upon certain publications (see Exhibits) does not provide sufficient written description to identify a particular structure that correlates to “means for binding human C5” would be understood by those skill in the art” as encompassed by claims 8-9 does not satisfy a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of means, equivalents, anti-C5 antibodies encompassed the means-plus-function and Jepson claim formats.

     Applicant has not identified the structure-function correlation and/or the corresponding structure in the specification as to the written description of “anti-C5 antibodies” including equivalents for binding human C5 protein”, including “compositions disclosed in the application that accomplish in this function and equivalents thereof” for the breadth of claims 8-9. 

    Applicant’s reliance upon analysis of “high voltage generating means” in Atmel does not sufficiently address the outstanding written description rejection as it applies to the case law of antibodies, as it applies to the current anti-C5 antibodies in methods of treatment. 

    The reliance upon anti-C5 antibody as encompassed by claim 8 or upon anti-C5 antibodies such as 5G1.1 …” to identify a particular structure that correlates to “means for binding human C5” would be understood by those skill in the art” as encompassed by claim 9 does not satisfy a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies broadly encompassed by the claimed invention. 

     However, having a species (such as one example or limited number of examples) (e.g., anti-C5 antibody 5G1.1) is not the same as satisfying a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies broadly encompassed by the claimed invention. 

    Applicant’s arguments based upon the Jepson format and the mean-plus-function format, including reliance upon the well known or conventional to support written description, including the use of the anti-C5 antibody 5G1.1 and reliance upon analysis of “high voltage generating means” in Atmel  do not sufficiently address the outstanding written description rejection based upon correlation of structure - function analysis of written description in the context of the claimed anti-C5 antibodies encompassed encompassing various specificities, epitopes and functional limitations as recited in claims 8-9 in methods of treating a patient.


     Applicant relies upon paragraphs [0126], [0129] and [0133] of the specification, which discloses C5, C5a as targets for antibodies and the 5G1.1 anti-C5 antibody.

   Applicant’s reliance on other known anti-C5 antibodies in the Exhibits is acknowledged.

    Note that the claims are drawn methods of treating a patient by administering an anti-C5 antibody with an Fc domain.
    While the specification discloses treatment administering Fc variants broadly (e.g., see paragraphs, [0128], [0130], [0131], [0144], [0145], [0181], [0184], [0185], [0192]),
     there appears little or no specificity as to what treatments are associated with anti-C5 antibodies. 

    However the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies, including those anti-C5 antibodies broadly encompassed by the claimed invention and the means-plus-function and Jepson formats. 
  
     While applicant’s reliance upon certain Exhibits and the Dahiyat Declaration to stand for recognition that 5G1.1 anti-C5 antibody (the only anti-C5 antibody disclosed in the specification) refers to specific antibodies that bind human C5, including eculizumab and that recognize that 5G1.1 refers to specific antibody that bind the human C5, including eculizumab,
      it is maintained that eculizumab is NOT the same as 5G1.1 antibody and that modifications that read on the humanized version eculizumab differ from the 5G1.1 antibody.  

       Eculizumab is a humanized version, including of 5G1.1 and other anti-C5 antibodies relied upon certain Exhibits are drawn to modifications / substitutions (of eculizumab (e.g., ALXN1210, long acting anti-C5 antibody that produce complete and sustained inhibition of C5 (see Exhibit 2; Sheridan, PLOS ONE 2018; ALXN1210 long acting anti-C5 antibodies). 

      Also, see A POSA as of March 15, 2007 Would Have Understood Eclizumab To 
Be an IgG4 Isotype Humanized Antibody in paragraphs 118-132 and The Novel, Uniquely-Engineered Amino Acid Sequence of SOLIRIS Was NOT Known to a POSA of March 15, 2007 in paragraphs 133-171 that distinguishes the therapeutic antibody eculizumab from 5G1.1.

       It is noted that eculizumab is a therapeutic antibody.
       The instant application does not disclose nor describe eculizumab.






     it is noted that the Declaration of Arturo Casadevall (Exhibit 1) in Case IPR2019-00741, dated 11/22/2019 (251 pages), filed 12/11/2019 in USSN 15/642,096, now U.S. Patent No. 10,590,189 discusses 5G1.1 and points out that eculizumab would be a distinct structure from 5G1.1, that humanized version of 5G1.1 eculizumab is distinguishable from the mouse antibody 5G1.1 (see entire document, particularly pages 38-42, paragraphs 95-103).

    Also, as noted previously, in teaching Second-Generation C5 inhibitors for Paroxysmal Nocturnal Hemoglobinuria (BioDrugs, 341:149-158, 2020) (see Abstract, Key Points, Introduction, Eculizumab, The Unmet Needs with Eculizumab, Second-Generation of C5 Inhibitors: Novel Strategies and Preclinical Studies, Second-Generation C5 Inhibitors: Clinical Development, Discussion and Future Overview, Conclusion) 
    Fattizzo et al. teach second-generation C5 inhibitors, including novel antibodies, to meet unmet clinical needs overcome unmet clinical needs with eculizumab encompassing differences in structural and functional attributes, including epitopic specificities. 

     Zelek  (Immunology 157: 283-295, 2019) acknowledged the anti-C5 antibody eculizumab and a variant  engineered for extended half-life Ravalizumab (ALXN1210) as well as the anti-C5 antibody SKY59 (R07112689) which incorporates a pH-dependent recycling technology that increases half-life and decreases dose required for efficient C5, which has a different binding profile and function than eculizumab  (see Introduction),
    including teaching that the novel anti-C5 antibody which are efficient inhibitors of complement but unlike eculizumab inhibit efficiently across species,
     including not that the known anti-C5 antibody BB5-1 has been widely used in mouse models
    wherein the selected anti-C5 antibodies varies in their specificity and inhibitory activity, and comparing with eculizumab binds C5alpha and human species and R07112689 binds the C5beta chains,
      wherein the clones generated by Zelek and eculizumab and R07112689 exhibited variation in specificity, affinity and inhibitory properties (as well as among the clones) themselves, and
      concluding that the novel antibodies describing here are efficient blocker of human C5 with binding sites and others distinct from existing anti-C5 antibodies  (see Discussion
(see entire document, including Summary, Introduction, Materials and Methods, Results, Discussion).

      Applicant’s arguments has not addressed and has ignored the case law and rationale of the written description of record / herein.

       The written description rejection of record / herein has clearly addresses applicant’s arguments in the context 112 written description as it applies to claimed invention, including the means-plus-function and Jepson formats

    The claims here are directed to methods of treating a patient by administering anti-C5 antibodies via means plus function and Jepson claim construction where the same standard of written description applies with regard to the written description requirement.    
     See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):


    In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims. 

      Note that the claims are drawn to methods of treating, by administering and anti-C5 antibody, including means for binding human C5.
      Given that the claims are drawn to methods of treating, the anti-C5 antibodies would necessarily have to have inhibitory characteristics, such as inhibiting complement activation and activities, including inhibition C5 binding.
      The claims are not limited to inhibitory anti-C5 antibodies. 

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.


     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

     In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies, broadly encompassed by the claimed invention / claim construction. 

    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed means-plus-function and Jepson claims with respect to means and equivalents, anti-C5 antibodies encompassed by the claimed antibody specificity and functional attributes.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 


  
not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed anti-C5 antibodies and functional attributes associated with methods of treating a patient.  

    Applicant was not in possession of the claimed genus of anti-C5 antibodies in the methods of treatment in the absence of providing sufficient structural characteristics of the genus of such anti-C5 antibodies coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
     In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed anti-C5 antibodies in methods of treating a patient that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

    Applicant was not in possession of the claimed to anti-C5 antibodies in methods of treating a patient in the absence of providing sufficient structural and functional characteristics of the species or genus of anti-C5 antibodies in methods of treating encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies in methods of treating a patient encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and  the specification at best describes plan for making anti-C5 antibodies in methods of treating and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies in methods of treating to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
     In contrast to the disclosure of certain of anti-C5 antibodies in methods of treating, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C5. 

Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)
     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 



     Applicant’s arguments have not been found persuasive.

    Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

9.  Upon reconsideration of the abandonment of USSN 16/439575,
     the previous provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims of  USSN 16/439575 in view of Wang (US 2005/0271660) has been withdrawn.

10.  Claims 8-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable 
     over claims 1-5 of U.S. Patent No. 10,336,818 and / or
     over claim 1 of U.S. Patent No. 8,546,543 (1449; #A212) 
     in view of Schwaeble et al. (US 2006/0018896).

      Applicant’s arguments including KSR and MPEP 2141, filed 12/09/2020, have been fully considered but have not been found convincing in view of the New Grounds of Rejection.

     In contrast to applicant’s arguments that Wang taken as a whole is clearly directed to aerosolized administer for localized not systemic treatment (by citing references), 
     including relying upon the Dahiyat Declaration that there was not motivation to combine pulmonary airway delivery of antibodies with antibodies having amino acid mutations that increase binding to the FcRn receptor in vascular endothelial cells,
    that there these amino acids substitutions associated with pulmonary delivery as unpredictable and no expectation of success and 
     that the examiner has not established a prima facie case of obviousness;
     New Grounds of Rejection based upon Schwaeble (versus Wang) have been set forth herein. 

     The patented claims are drawn to antibodies and methods of making antibodies incorporated with Fc substitutions M428L/N434S.

    Schwaeble et al. (US 2006/0018896) (see entire document, Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description, including treatment of Various Disease and Conditions and therapeutic Methods (e.g., see paragraphs [0126]-[0257]),
     teach Methods for Treating Conditions associated with Lectin-Dependent Complement Activation, 

     including modifying the Fc portion of Ig (e.g., see paragraphs [0271]-[0272]),
     including recombinant production of proteins and antibodies) (e.g., see paragraphs [0053], [0086], [0103], [0106], [0107], [0165], [0204], [0250], [0268], [0273], [0277], [0288]-[0293], [0310]-[0331], [0338]-[0343], [0355], [0357], [0434]-[0482]),
    including consideration of half-life (e.g., see paragraphs [0298], [0331], [0382]).,
    including Pharmaceutical Carriers for antibodies and Peptides (e.g., see paragraphs [0368]-[0394]),
    including various modes of administration including intravenous, intramuscular subcutaneous or other parenteral administration (e.g., see paragraphs [0134], [0140], [0146], [0151], [0159], [0167], [0179], [0187], [0197], [0209], [0219], [0227], [0240], [0253], [0257], [0339], [0379], [0380]).

     The combination of the patented claims and the teachings of Schwaeble would have made it obvious to the ordinary artisan to incorporate the Fc mutations M428L/N434S to increase the half-life of therapeutic anti-C5 in methods of treating.

     Given the applicability of anti-C5 antibodies to inhibit the activation of the complement in methods of treatment, it would have been obvious to the ordinary artisan to incorporate the Fc mutations M428L/N434S to increase the half-life of therapeutic anti-C5 in methods of treating.

     Therefore, the claims are obvious of one another.

     Applicant’s arguments have ignored the following.

     Also, noted that the CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
 
11.  No claim allowed.
  
      Other than the citations in the double patenting rejection,
      The prior art does not appear to teach or suggest the specific M428L/N434S Fc mutation combination to increase half-life of therapeutic antibodies, including anti-C5 antibodies. 











     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 13, 2021